UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7369



DAVID ALLEN MCCLURE,

                                             Plaintiff - Appellant,

          versus

MICHAEL H. CARLSON, Officer, Badge #1122;
KEVIN J. SULLIVAN, Officer, Badge #1393;
AUDREY MELBOURNE, Honorable Judge,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-96-
163-PJM)

Submitted:   December 19, 1996            Decided:   January 6, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


David Allen McClure, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Julia Melville Freit, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order in this civil

action. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. McClure v. Carlson, No. CA-96-163-
PJM (D. Md. July 29, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2